906 So. 2d 1276 (2005)
Tracy E. GALLO
v.
ST. TAMMANY PARISH HOSPITAL Kelia Blackburn Dunomes
v.
St. Tammany Parish Hospital
No. 2004 CA 0611, 2004 CA 0612.
Court of Appeal of Louisiana, First Circuit.
March 24, 2005.
Jeffrey C. Napolitano, Metairie, Counsel for Defendant/Appellee St. Tammany Parish Hospital.
Roderick T. Morris, New Orleans, Counsel for Plaintiff/Appellant, Tracy E. Gallo.
Roderick T. Morris, New Orleans, Counsel for Plaintiff/Appellant Kelia Blackburn Dunomes.
Before: WHIPPLE, DOWNING and HUGHES, JJ.
DOWNING, J.
This matter arises from two injuries that were alleged to have occurred in the workplace. Two employees of a hospital alleged that they each contracted an occupational disease by being exposed to toxic mold while at work. After a trial on the merits, the workers' compensation court concluded that the plaintiffs failed to prove causation. The workers' compensation court also concluded that plaintiffs failed to prove they suffered an occupational disease or suffered any disability contracted during the scope of their employment. The plaintiffs appealed the judgment. After a thorough review of the record, we conclude that the workers' compensation court did not err. Therefore, we affirm the judgment. Thus, in accordance with Uniform Court of Appeal Rule 2-16.2A(8), the decision is affirmed. Costs are assessed to the plaintiffs/appellants.
AFFIRMED.